DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.
 
Claims 1-9 and 15-22 are pending in this application and were examined on their merits.

The objection to the preamble of Claim 1 has been withdrawn due to the Applicant’s amendments to the claims filed 07/11/2022.



The rejection of Claim 11 under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112,
4th paragraph, as being of improper dependent form for failing to further limit the subject
matter of the claim upon which it depends, or for failing to include all the limitations of
the claim upon which it depends, has been withdrawn due to the Applicant’s cancellation of the claim in the amendments filed 07/11/2022.

The rejection of Claims 1, 2, 5, 6, 7, 9, 11 and 15-18 under 35 U.S.C. § 102(a)(1) as being anticipated by Allred et al. (2010), has been withdrawn due to the Applicant’s arguments with regard to the reference not teaching quantifying cells of the sample that show both a nuclear presence of ER-α transcription factor and a presence of the PR target-gene encoded PgR protein being found to be persuasive.  See Remarks filed 07/11/2022, Pg. 9, Lines 10-17).

The rejection of Claims 3 and 4 under 35 U.S.C. § 103 as being unpatentable
over Allred et al. (2010), and further in view of Hughes et al. (US 7,623,697 B1), of record, has been withdrawn due to the above reasoning.

The rejection of Claim 8 under 35 U.S.C. § 103 as being unpatentable over
Allred et al. (2010), and further in view of Clarke et al. (US 7,623,697 B1), as evidenced by Bramley et al. (2006), both of record, has been withdrawn due to the above reasoning.


Double Patenting

Applicant is advised that should Claim 1 be found allowable, Claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 17 are newly rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  


Claims 6 and 17 recite the limitations of:
“wherein the quantifying comprises:  determining, from a selected population of the cells of the sample, a percentage of cells that show both the nuclear presence of the transcription factor and the presence of the target gene-encoded protein, and/or
determining, from a selected population of the cells of the sample, cells that show
the nuclear presence of the transcription factor and determining, from the determined cells, a percentage of cells that also show the presence of the target gene-encoded protein”.  
Claims 6 and 17 ultimately respectively depend from Claims 1 and 15, which now recite: 
“wherein quantifying comprises identifying a percentage of the cells of the sample that show a nuclear presence of the ER-α transcription factor, and a percentage
of the cells of the sample that show a presence of the PR target gene-encoded PgR protein”.  Thus, dependent Claims 6 and 17 contain embodiments which do not further limit their broad claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6, 7, 9 and 15-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Allred et al. (2010), of record, in view of Patil et al. (2011).

With regard to the limitations of Claims 1 and 15, Allred et al. teaches separately performing immunohistochemical (IHC) staining for both ER-α and PgR in sample populations of cells from breast cancer subjects and quantifying the percentages of the sampled cells showing both a nuclear presence of ER-α and PgR based on imaging thereof (Pg. S56, Fig. 2).

The reference further teaches that ER-α regulates the expression of PgR; hence, the presence of PgR usually indicates that the ER-α (nuclear presence) pathway is intact and functional (Pg. S55, Column 1, Lines 49-52).  Therefore, staining for the presence of PgR is indicative of the active status of ER-α and therefore not a false positive and the activity thereof is “inferred” by the presence of positive PgR staining.

The reference teaches that based on the “inferred” activity of ER-α transcription factor that the breast cancer patient is suited or not suited for endocrine (the term referring to hormone) therapy (Pg. S56, Fig. 2).  This information is disclosed as results and received by the medical practitioner.

The reference additionally discloses specific hormonal therapies, such as tamoxifen which binds ER-α and blocks estrogen-stimulated growth, have been shown to significantly reduce disease recurrence and prolong life in patients with ER-α positive invasive breast cancers (IBCs) (Pg. S53, Column 2, Lines 23-27).  Administration of hormonal therapy, such as tamoxifen, would therefore inhibit the activity of the ER-α signal transduction pathway.

Allred et al. does not teach a method wherein quantifying cells of the sample that show both a nuclear presence of the ER-α transcription factor and a presence of the PR target gene-encoded PgR protein based on the first staining and the second staining, wherein quantifying comprises identifying a percentage of the cells of the sample that show a nuclear presence of the ER-α transcription factor, and a percentage of the cells of the sample that show a presence of the PR target gene-encoded PgR protein;




inferring the activity of the ER-α transcription factor in the cancer subject based on the quantifying, wherein the activity of the ER-α transcription factor is inferred based on both the identified percentage of the cells of the sample that show a nuclear presence of the ER-α transcription factor and the identified percentage of the cells of the sample that show a presence of the PR target gene-encoded PgR protein, compared to a predetermined activity threshold;
and determining, based on the inferred activity of the ER-α transcription factor in the cancer subject, that the ER-α transcription factor is active rather than a false positive when both identified percentages exceed the predetermined activity threshold, as now required by Claims 1 and 15;
or wherein identifying a percentage of the cells of the sample that show a nuclear presence of the ER-α transcription factor, and a percentage of the cells of the sample that show a presence of the PR target gene-encoded PgR protein comprises an
intensity threshold for the first staining and the second staining, wherein a cell is determined to show a nuclear presence of the ER-α transcription factor if the first staining of the cell exceeds the intensity threshold, and wherein a cell is determined to show a presence of the PR target gene-encoded PgR protein if the second staining of the cell exceeds the intensity threshold, as now required by Claims 20 and 22.

Patil et al. teaches a method wherein tissue samples containing cells from subjects with breast cancer are stained on the same slide with anti-ER-α antibody and anti-PgR antibody (Pg. 28, Column 1, Lines 40-44 and Column 2, Lines 10-13 and 25-31 and Pg. 29, Fig. 1);
 wherein images were taken of the entire stained slide, digitized and processed (Pg. 29. Column 1, Lines 1-10);
and cells determined to show a nuclear presence of ER-α and PgR protein were assessed for staining intensity according to a predetermined scale (Pg. 29, Column 1, Lines 20-31).
 
It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Allred et al. of separate staining and quantifying the percentage of cells which show a nuclear presence of ER-α and PgR protein with the staining of both ER-α and PgR on the same slide as taught by Patil et al. because this is no more than the use of a known technique (dual staining of ER-α and PgR on the same slide) to a known method (separate staining of ER-α and PgR) ready for improvement to yield predictable results.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to visualize and analyze stained cells for two different markers on the same slide/sample.  There would have been a reasonable expectation of success in making this modification because Allred et al. teaches the separate staining of the same markers from the same cell sample and Patil et al. teaches staining for both markers in the same cell sample on the same slide.



It would have been further obvious to those of ordinary skill in the art before the effective filing date that as Allred et al. teaches separately quantifying the percentages of cells expected to stain for ER-α and PgR, to determine the percentage of the stained cells which overlap and share both staining markers because this would provide a quantification of cells simultaneously showing both cancer biomarkers.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to quantify cells from a cancer subject which stain for two known cancer biomarkers.  There would have been a reasonable expectation of success in making this modification as Allred et al. separately stains for the two markers and teaches the expected percentages thereof.

As the Allred et al. reference teaches that ER-α regulates the expression of PgR, the presence of PgR typically indicates that the ER-α nuclear transduction pathway is intact and functional (Pg. S55, Column 1, Lines 49-52).  Therefore, staining and determination of the percentages of cells staining for both ER-α and PgR is indicative of the active status of ER-α and not a false positive and the activity thereof is “inferred” by the presence of positive PgR staining.  With regard to the “inferring” and “determining” steps being based on unspecified predetermined thresholds, the Allred et al. reference teaches the percentages of cells which are expected to stain for ER-α and PgR.  Therefore, the ordinary artisan could utilize these expected values as “predetermined thresholds” for use in the inferring of ER-α activity rather than a false positive.

With regard to the “identifying” and “determination” steps being based on a comparison of the staining intensity to an unspecified predetermined threshold, the Allred et al. reference teaches the percentages of cells which are expected to stain for ER-α and PgR while Patil et al. teaches the use of staining intensity as a parameter for assessment based on a known scale.  Therefore, the ordinary artisan could utilize these expected values as “predetermined thresholds” for use in “identifying” the percentages of stained cells and “determining” the presence of ER-α and PgR in the stained samples.

With regard to Claim 2, Patil et al. teaches staining for ER-α and PgR on the same slide of the sample (Pg. 28, Column 1, Lines 40-44 and Column 2, Lines 10-13 and 25-31 and Pg. 29, Fig. 1).

With regard to Claims 5 and 16, the limitation that the first and second staining
are performed in the form of an immunohistochemical assay, this limitation is taught by
the Allred reference (Pg. S56, Fig. 2)

With regard to Claims 6 and 17, the limitation that the quantifying comprises, determining a percentage of cells that show both the nuclear presence of ER-α and PgR, this limitation is taught by the combination of the Allred et al. and Patil et al. references as discussed above.


With regard to the limitations of Claims 7, 9 and 18, that the cell population is a
population of breast cancer cells, wherein the subject is a breast cancer subject and the
cancer is breast cancer, these limitations are taught by Allred whom teaches performing
immunohistochemical staining for both ER-α and PgR in sample populations of cells
from breast cancer subjects (S56, Fig. 2).

Claim(s) 3 and 4 are rejected under 35 U.S.C. § 103 as being unpatentable over Allred et al. (2010), of record, in view of Patil et al. (2011), and further in view of Hughes et al. (US 7,623,697 B1), of record.

The teachings of Allred et al. and Patil et al. were discussed above.

Neither Allred et al. or Patil et al. teach a method wherein the first staining and second staining are performed on different slides of the sample, wherein the quantifying comprises registering a digital image of the slide of the first staining and a digital image of the slide of the second staining, such that on both slides corresponding cells can be detected, as required by Claim 3;
or wherein the different slides are obtained from adjacent cross-sections of the
sample or from cross-sections of the sample that are located in close proximity to each
other in the sample, as required by Claim 4.


Hughes et al. teaches the use of a computerized system and computerized techniques for linking the digitized images of serial (adjacent) cross-sections on different slides such that the same structures may be detected and notes the utility of the process in serial stained sections from cancerous cells, including the stains for ER and PgR (Column 2, Lines 35-53 and Column 4, Lines 48-60 and Figs. 1 and 4) and wherein the system corrects for deformations in the sections captured by the digital images (Column 4, Lines 38-48).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Allred et al. and Patil et al. for inferring activity of ER-α in a subject with breast cancer by staining a tissue section for ER-α and PgR on the same slide with the method of analyzing serially stained cross-sections on different slides as taught by Hughes et al. because this would allow for the analysis of singly stained cells on serial cross-sections to be compared simultaneously. Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to correct for image deformations in separate images of separately stained cross-sections.  While Hughes et al. is silent with regard to the use of the technique on separate cross-sections on different slides which are separately stained, the ordinary artisan before the effective filing date of the claimed invention would have recognized that there are only a finite number of ways to analyze staining on slides, either dual-staining a cross-section on the same slide as taught by Allred et al. and Patel et al., or singly staining separate cross-sections on different slides.  
There would have been a reasonable expectation of success in making this modification because both of the references are drawn to the same field of endeavor, that is, the staining of tissue cross sections and image analysis thereof.

Claims 8, 19 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Allred et al. (2010), of record, in view of Patil et al. (2011), and further in view of Clarke et al. (1997) as evidenced by Bramley et al. (2006), both of record.

The teachings of Allred et al. and Patil et al. were discussed above.

Neither Allred et al. or Patil et al. teach a method wherein the quantifying comprises analyzing at least one digital image of the same slide of the first and second staining using computer-implemented image analysis techniques, as required by Claim 8;
or further comprises the step of digitizing an output of the first staining and the second staining, wherein the step of quantifying cells of the sample comprises analyzing the digitized output using an algorithm to detect the nuclear presence of the ER-α transcription factor and the presence of the PR target gene-encoded PgR protein, as required by Claims 19 and 20.




Clarke et al. teaches a method wherein cells of a breast tissue sample from a
subject are first stained with an antibody (Clone 1D5) for the transcription factor ER-α (Pg. 4988, Column 1, Lines 8-13, and see Bramley et al., Pg. 1023, Column 1, Lines 44-47).  The reference further teaches staining with a second antibody (clone KD68) stain against the target gene encoded protein PR (Pg. 4987, Lines 13 and 44-46 and Pg. 4988, Column 1, Lines 8-13, 21- 27, and see Bramley et al., Pg. 1023, Column 1, Lines 44-47), and quantifying, on the same slide via digital image, the cells based fluorescent antibody labeling which show both a nuclear presence of the ER-α and PR (Pg. 4988, Table 1 and Pg. 4989, Fig. 2C)

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Allred et al. and Patil et al. for inferring activity of ER-α in a subject with breast cancer by staining a tissue section for ER-α and PgR on the same slide and quantifying the cells in the sample based on images thereof with the use of digital images as taught by Clarke et al. because this would allow the images to be saved for later analysis without the need to the prepared slide.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to obtain an easily saved copy of the stained slides.  There would have a reasonable expectation of success in making this modification because the preparation of digital images of stained slides is well- known to those of the relevant art, as evidenced by Clarke et al. above.


It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of Allred et al., Patil et al. and Clarke et al. for inferring activity of ER-α in a subject with breast cancer comprising the manual analysis of digital images of a dual-stained, slide mounted specimen by analyzing the digital images using computer-implemented image analysis techniques/algorithms because this is no more than the automation of a previously manual activity.  That is, the manual analysis of the slide digital images could be performed using a computer processor with analyzation algorithms (software).  See the MPEP at 2144.04, Ill.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to eliminate the manual analysis of the digital images.  There would have been a reasonable expectation of success in making this modification because the use of computers in image analysis techniques would have been within the purview of those of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments

Applicant’s arguments, see Remarks, filed 07/11/2022, with respect to the rejection(s) of claim(s) 1-9, 11 and 15-18 under 25 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, 4th paragraph, 35 U.S.C. § 102(a)(1) and/or 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Patil et al. (2011), as set forth above.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        11/02/2022